Daly, J.
(Orally).—The law -gives a lien in two cases:— 1, where a contract is made with the owner. 2, where a *320contract is made with the contractor with the owner, commonly • called the first contractor, and is in conformity with the contract made with the owner. The first contractor might put up a different building or structure than that provided for by the contract, .and the party who performed work or furnished materials towards the erection of such a structure, would have no lien against the owner of the land. A lien against the owner exists only when the work performed or the materials furnished by the sub-contractor is contemplated by the contract between the owner and the first contractor. In the language of the statute, the sub-contractor’s contract with the first contractor must be in conformity with the original contract made by the owner.
The complaint must be amended. In its present form it does not set forth a sufficient cause of action.